Case 2:21-cr-00038-Z-BR Document 28 Filed 07/21/21 Pagei1of1 PagelD 63

 

IN THE UNITED STATES DISTRICT COU] Torrie bist Rico TEXAS
FOR THE NORTHERN DISTRICT OF TEXAS FILED
AMARILLO DIVISION

 

JUL 2 1 2021

CLERK, U.S. DISTRICT COURT
By

 

 

 

UNITED STATES OF AMERICA

 

deputy

 

 

Plaintiff,
Vv. 2:21-CR-38-Z-BR-(1)

JAIME RENE CARRILLO-VILLELA

CO? COR 60> OD FO? CON CON Kn COD

Defendant.

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On July 6, 2021, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
Jaime Rene Carrillo-Villela filed no objections to the Report and Recommendation within the fourteen-
day period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters
of record in the above referenced cause—including the elements of the offense, Factual Resume, Plea
Agreement, and Plea Agreement Supplement—and thereby determined that the Report and
Recommendation is correct. Therefore, the Report and Recommendation is hereby ADOPTED by the
United States District Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant
Jaime Rene Carrillo-Villela was knowingly and voluntarily entered; ACCEPTS the guilty plea of
Defendant Jaime Rene Carrillo-Villela; and ADJUDGES Defendant Jaime Rene Carrillo-Villela guilty
of Count One in violation of 8 U.S.C. §§ 1326(a) and (b)(1) and 6 U.S.C. §§ 202(3), 202(4), and 557.

Sentence will be imposed in accordance with the Court’s sentencing scheduling order.

SO ORDERED, July Z/ , 2021.

 

MAYHEW J. KACSMARYK
ED STATES DISTRICT JUDGE

 
